UPON A PETITION FOR REHEARING
On May 22, 2001 came the appellee, by the Attorney General of Virginia, and filed a petition praying that the Court set aside the judgment rendered herein on May 8, 2001, and grant a rehearing thereof.
On consideration whereof, the petition for rehearing is granted only insofar as it pertains to Issue II raised in the said rehearing petition, the mandate entered herein on May 8, 2001 is stayed pending the decision of the panel, and the appeal is reinstated on the docket of this Court.
The respondent shall file an answering brief within 14 days of the date of entry of this order. No additional oral argument will be heard in this matter.